Exhibit 10(i)(iii)
APPENDIX F
TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2
CPC Supplemental Executive Retirement Program
(Amended and Restated Effective as of January 1, 2009)
Appendix F to the Northrop Grumman Supplemental Plan 2 (the “Appendix”) is
hereby amended and restated effective as of January 1, 2009. This restatement
amends the January 1, 2005 restatement and includes changes that apply to
Grandfathered Amounts.

F.01   Purpose. The purpose of this Program is to give enhanced retirement
benefits to eligible elected officers of the Company’s Corporate Policy Council.
This Program is intended to supplement benefits that are otherwise available
under the Qualified Plans.   F.02   Definitions and Construction.

  (a)   Capitalized terms used in this Appendix that are not defined in this
Appendix or Article I of the Plan are taken from the Qualified Plans and are
intended to have the same meaning.     (b)   CPC Service.

  (1)   Months of CPC Service will be determined under the rules of the
Qualified Plans for determining Credited Service.     (2)   Only months of
Credited Service after the commencement of a Participant’s tenure on the
Corporate Policy Council will be counted.     (3)   Months of CPC Service will
continue to be counted for a Participant until the earlier of (A) and (B):

  (A)   The date the Participant ceases to earn benefit accrual service under
either the Qualified Plans or some other defined benefit plan of the Affiliated
Companies that is qualified under section 401(a) of the Code (“Successor
Qualified Plan”).     (B)   Cessation of the officer’s membership on the
Corporate Policy Council (whether because of termination of his membership or
dissolution of the Council).     (C)   Examples: The following examples assume
that the Participant continues to earn months of CPC Service under the Qualified
Plans until termination of employment.

 



--------------------------------------------------------------------------------



 



      Example 1: Officer A terminates employment with the Affiliated Companies
on March 31, 2004. At that time, he is still a member of the CPC. His service
under this Program ceases to accrue on March 31, 2004.         Example 2:
Officer B ceases to be a member of the CPC on December 31, 2005, though
continuing to work for the Affiliated Companies after that date. His service
under this Program ceases to accrue on December 31, 2005.

  (4)   If a Participant is transferred to a position with an Affiliated Company
not covered by a Qualified Plan, CPC Service will be determined as the Credited
Service under the Participant’s last Qualified Plan.

  (A)   If such a transfer occurs, the Participant will continue to earn deemed
service credits as if he or she were still participating under the Qualified
Plan.     (B)   Those deemed service credits will not be considered as earned
under the Qualified Plan for purposes of determining:

  (i)   benefits under the Qualified Plan or supplements to the Qualified Plan
other than this Program, or     (ii)   the offset under Section F.04(b) below,
including the early retirement factors associated with the plans included in the
offset.

  (c)   Eligible Pay. Subject to paragraphs (1) through (4) below, Eligible Pay
will generally be determined under the rules of the Participant’s supplemental
benefit plan (for section 401(a)(17) purposes).

  (1)   For periods during which a Participant did not participate in a
supplemental benefit plan, Eligible Pay will be determined by reference to the
applicable qualified defined benefit retirement plan under which the Participant
benefits.

  (A)   Eligible Pay will be calculated without regard to any otherwise
applicable limitations under the Code, including section 401(a)(17).     (B)  
Eligible Pay will include compensation deferred under a Deferred Compensation
Plan and in connection with the Northrop Grumman Electronic Systems Executive
Pension Plan.     (C)   For purposes of (B), any compensation deferred will only
be treated as compensation for Plan benefit calculation purposes in

-2-



--------------------------------------------------------------------------------



 



      the year(s) payment would otherwise have been made and not in the year(s)
of actual payment.

  (2)   For periods during which a Participant did not participate in a
supplemental benefit plan or a qualified defined benefit retirement plan,
Eligible Pay will be his or her annualized base pay (determined in accordance
with the Northrop Grumman Retirement Plan), plus any bonuses received.

  (A)   Annualized base pay is calculated without regard to any otherwise
applicable limitations under the Code, including section 401(a)(17).     (B)  
Annualized base pay includes compensation deferred under a deferred compensation
arrangement with those deferrals treated as compensation for Plan benefit
calculation purposes in the year(s) payment would otherwise have been made and
not in the year(s) of actual payment.

  (3)   If a Participant experiences a Termination of Employment before
December 31 of any year, Eligible Pay for the year in which the Participant’s
Termination of Employment occurs is determined in accordance with the Standard
Annualization Procedure in Article 2 of the Standard Definitions and Procedures
for Certain Northrop Grumman Corporation Retirement Plans.

  (4)   The following shall not be considered as Eligible Pay for purposes of
determining the amount of any benefit under the Program:

  (A)   any payment authorized by the Compensation Committee that is
(1) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Plan (AIP) for a given year, and (2) paid in lieu of such bonus
in the year prior to the year the bonus would otherwise be paid under the AIP,
and

  (B)   any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.

  (d)   Final Average Salary will mean the Participant’s average Eligible Pay
for the highest three of the last ten consecutive Plan Years. For this purpose,
years will be deemed to be consecutive even though a break in service year(s)
intervenes.         Notwithstanding the foregoing, for Participants whose
employment ceases after 2005, all Plan Years after 1996 (not just the last ten)
shall be considered in determining the highest three years of Eligible Pay. All
benefits resulting from this change in determining the highest three years of
Eligible Pay shall be subject to Code section 409A.

-3-



--------------------------------------------------------------------------------



 



  (e)   The benefits under this Program are designed to supplement benefits
under the Qualified Plans and are therefore to be construed utilizing the same
principles and benefit calculation methodologies applicable under the Qualified
Plans except where expressly modified.     (f)   Benefits under this Program
will be calculated without regard to the limits in sections 401(a)(17) and 415
of the Code.

F.03   Eligibility. Eligibility for benefits under this Program will be limited
to those elected officers of the Company’s Corporate Policy Council, other than
Charles H. Noski, designated as “Participants” by the Company’s Board of
Directors or Compensation Committee. No Participant will be entitled to any
benefits under this Appendix F until he or she becomes Vested under the
Qualified Plans, except to the extent provided in Section F.08.       No
individuals shall become eligible to participate in the Program after June 2009.
  F.04   Benefit Amount. A Participant’s total accrued benefit under this
Program is his or her gross benefit under (a), reduced by (b) (as modified by
(c)), and adjusted under (d). The benefit calculated under this Section F.04
will be subject to the benefit limit under Section F.05.

  (a)   A Participant’s gross annual benefit under this Program will equal 3.33%
x Final Average Salary x months of CPC Service ÷ 12.         Effective July 1,
2009, a Participant’s gross annual benefit under this Program will equal the sum
of (A), (B) and (C) below:

  (A)   3.33% x Final Average Salary x months of CPC Service up to 120 months ÷
12,     (B)   1.50% x Final Average Salary x months of CPC Service in excess of
120 months up to 240 months ÷ 12, and     (C)   1.00% x Final Average Salary x
months of CPC Service in excess of 240 ÷ 12.

      Notwithstanding the foregoing, if a Participant had 120 months or more of
CPC Service on July 1, 2009, his gross annual benefit under this Program will
equal his gross annual benefit under this Program on June 30, 2009 plus accruals
in accordance with (B) and (C) above based on CPC Service after June 30, 2009.

  (1)   The benefit payable is a single, straight life annuity commencing on the
Participant’s Normal Retirement Date. The form of benefit and timing of
commencement will be determined under Section F.06.

-4-



--------------------------------------------------------------------------------



 



  (2)   If a Participant’s benefit is paid under this Program before his Normal
Retirement Date, the gross benefit will be adjusted for early commencement in
accordance with Section G.04(c).

  (b)   The gross benefit under (a) above (multiplied by any applicable early
retirement factor) is reduced by the retirement benefits the participant is
entitled to receive (including all early retirement subsidies, supplements, and
other such benefits) under all defined benefit retirement plans, programs, and
arrangements maintained by the Affiliated Companies, whether qualified or
nonqualified (but not contributory or defined contribution plans, programs, or
arrangements).     (c)   For purposes of the offset adjustment in subsection
(b):

  (1)   The Participant’s gross benefit under subsection (a) will be reduced
only by the benefits accrued under the plans described in (b) for the period
during which the Participant earns CPC Service.

  (A)   No offset will be made for accruals earned before (or after)
participation in this Program.     (B)   Offsets will be made for benefits
accrued under any plan while a Participant:

  (i)   is employed by the Affiliated Companies; or     (ii)   was employed by a
company before it became an Affiliated Company.

  (C)   The offset under (b) includes any benefit enhancements under
change-in-control Special Agreements (including enhancements for age and
service) that Participants have entered into with the Company (“Special
Agreements”).     (D)   The offset under (b) does not include:

  (i)   benefits accrued under the Supplemental Retirement Income Program for
Senior Executives described in Appendix A; or     (ii)   Part II benefits under
the Litton Restoration Plan and Litton Restoration Plan II.

  (2)   If a Participant’s benefit under this Program commences upon reaching
age 65, benefits under all the plans and programs described in (b) above will be
compared on the basis of a single, straight life annuity commencing at age 65
using the assumptions in Section F.09.

-5-



--------------------------------------------------------------------------------



 



  (3)   If a Participant’s benefit under this Program commences before age 65,
benefits under this Program will be offset for the plans described in (b) above
by converting the benefits paid or payable from those plans to an actuarially
equivalent single life annuity benefit commencing upon retirement. For this
purpose, the benefit will be converted to an early retirement benefit under each
applicable plan’s terms and further adjusted, if necessary, for different normal
forms of benefits or different commencement dates using the actuarial
assumptions in Section F.09.

  (d)   A Participant’s benefit under this Program will be no less than the
benefit that would have been accrued under Appendix G had the Participant been
eligible to participate in that Program.

  (1)   If the net benefit calculated under Appendix G would be greater than the
benefit determined in accordance with Sections F.04(a) through (c), the
Participant will receive an additional amount under this Program equal to the
difference between the net benefit calculated under Appendix G and the benefit
calculated under Sections F.04(a) through (c).     (2)   The above comparison
will be made following the application of the applicable early retirement
factors and offset adjustments under this Program and Appendix G.

F.05   Benefit Limit. A Participant’s total accrued benefits under all plans,
programs, and arrangements in which he or she participates, including the
benefit accrued under Section F.04 and all plans included in Section F.04(b),
may not exceed 60% of his or her Final Average Salary. If this limit is
exceeded, the Participant’s benefit accrued under this Program will be reduced
to the extent necessary to satisfy the limit.

  (a)   The accrued benefits a Participant has earned under the plans included
in Section F.04(b) that are taken into account for purposes of this Section are
not limited to those benefits accrued during the time he or she participated in
this Program (as described in Section F.04(c)(1)), but instead will count all
service with the Affiliated Companies.     (b)   If a participant has previously
received a distribution from one of the plans included in Section F.04(b), that
previously received benefit applies toward the limit in this Section.     (c)  
The Participant’s Final Average Salary is reduced for early retirement applying
the factors in Section G.04(c).     (d)   The limit in this Section may not be
exceeded even after the benefits under this Program have been enhanced under any
Special Agreements.

-6-



--------------------------------------------------------------------------------



 



F.06   Payment of Benefits.

  (a)   Benefits will generally be paid in accordance with Section 2.03 of the
Plan.         In addition to all other benefit forms otherwise available under
this Program, effective as of January 1, 2004, a Participant may elect to have
his or her benefits paid in the form of a 75% Joint and Survivor Option. Under
this option, the Participant is paid a reduced monthly benefit for life and
then, if the Participant’s spouse is still alive, a benefit equal to 75% of the
Participant’s monthly benefit is paid to the spouse for the remainder of his or
her life. If the spouse is not still alive when the Participant dies, no further
payments are made. The determination of the benefit payable under this option
will be made utilizing the factors for a 75% Joint and Survivor Option under the
provisions of the Northrop Grumman Retirement Plan.     (b)   Except as provided
in subsection (c), benefits will commence as of the first day of the month
following the Participant’s Termination of Employment or, if later, as of the
date the Participant’s early retirement benefit commences under the Qualified
Plans.     (c)   If a Participant has a Termination of Employment because of
Disability before the Participant is eligible for an early retirement benefit
from a Qualified Plan, benefits may commence immediately, subject to adjustment
for early commencement using the applicable factors and methodologies under
Sections F.04(a)(2) and F.04(c)(3).     (d)   If a Participant dies after
commencement of benefits, any survivor benefits will be paid in accordance with
the form of benefit selected by the Company. If a Participant dies prior to
commencement of benefits, payment will be made under Section F.07.

          The distribution rules under this Section only apply to Grandfathered
Amounts. See Appendix 1 and Appendix 2 for distribution rules that apply to
other Plan benefits.

F.07   Preretirement Death Benefits. If a Participant dies before benefits
commence, preretirement surviving spouse benefits are payable under this Program
if his or her surviving spouse is eligible for a qualified preretirement
survivor annuity (as required under section 401(a)(11) of the Code) from a
Qualified Plan.

  (a)   Amount and Form of Preretirement Death Benefit. A preretirement death
benefit paid to a surviving spouse is the survivor benefit portion of a 100%
joint-and-survivor annuity calculated using the survivor annuity factors under
the Northrop Grumman Pension Plan in an amount determined as follows:

  (1)   First, the Participant’s gross benefit under Section F.04(a) will be
calculated and reduced, as necessary, for early retirement using the factors in
Section F.04(a)(2) and adjusted, as necessary, in accordance with Section
F.04(d);

-7-



--------------------------------------------------------------------------------



 



    (2)   Second, the target preretirement death benefit under this Program will
be calculated by applying the appropriate 100% joint-and-survivor annuity factor
(as provided in the Northrop Grumman Pension Plan) to the amount determined in
(1); and     (3)   Third, the target preretirement death benefit determined in
(2) will be reduced by the preretirement death benefits, if any, payable under
all defined benefit retirement plans, programs, and arrangements maintained by
the Affiliated Companies, whether qualified or nonqualified, that are otherwise
included in the offsets described under Section F.04(b) such that the sum of the
preretirement death benefit payments made to the surviving spouse under all
plans, including this Program, will equal, at all times, the level of payments
determined to be the target preretirement death benefit (subject to the benefit
limit described in Section G.05(a)).

  (b)   Timing of Preretirement Death Benefit.

  (1)   Benefits commence as of the first day of the month following the death
of the Participant, subject to adjustment for early commencement using the
applicable factors under G.04(c).     (2)   If there is a dispute as to whom
payment is due, the Company may delay payment until the dispute is settled.

  (c)   No benefit is payable under this Program with respect to a spouse after
the spouse dies.

          The distribution rules under this Section only apply to Grandfathered
Amounts. See Appendix 1 and Appendix 2 for distribution rules that apply to
other Plan benefits.

F.08   Individual Arrangements. This Section applies to a Participant who has an
individually-negotiated arrangement with the Company for supplemental retirement
benefits.

  (a)   This Section is intended to coordinate the benefits under this Program
with those of any individually-negotiated arrangement. Participants with such
arrangements will be paid the better of the benefits under the arrangement or
under Sections F.04 or F.07 (as limited by F.05).     (b)   In no case will
duplicate benefits be paid under this Program and such an individual
arrangement. Any payments under this Program will be counted toward the
Company’s obligations under an individual arrangement, and vice-versa.     (c)  
If the benefit under an individually-negotiated arrangement exceeds the one
payable under this Program, then the individual benefit will be substituted as
the benefit payable under this Program (even if it exceeds the limit under
F.05).

-8-



--------------------------------------------------------------------------------



 



  (d)   To determine which benefit is greater, all benefits will be compared,
subject to adjustment for early retirement using the applicable factors and
methodologies under Sections F.04(a)(2) and F.04(c)(3).     (e)   For purposes
of (d), the individually-negotiated benefit will be determined in accordance
with all of its terms and conditions. Nothing in this Section is meant to alter
any of those terms and conditions.     (f)   This Section does not apply to the
Special Agreements.

F.09   Actuarial Assumptions: The following defined terms and actuarial
assumptions will be used to the extent necessary to convert benefits to straight
life annuity form commencing at the Participant’s Normal Retirement Date under
Sections F.04 and F.08:

Interest: Five percent (5%)
Mortality: The applicable mortality table which would be used to calculate a
lump sum value for the benefit under the Qualified Plans.
Increase in Code Section 415 Limit: 2.8% per year.
Variable Unit Values: Variable Unit Values are presumed not to increase for
future periods after commencement of benefits.
* * *
                     IN WITNESS WHEREOF, this Amendment and Restatement is
hereby executed by a duly authorized officer on this 17th day of December, 2009.

                  NORTHROP GRUMMAN CORPORATION                  
 
  By:   /s/ Debora L. Catsavas    
 
                Debora L. Catsavas         Vice President, Compensation,
Benefits & International    

-9-